               Case 3:17-cv-30031-MGM Document 112-5 Filed 12/20/19 Page 1 of 1


Hector Pineiro

From:                              Hector Pineiro
Sent:                              Wednesday, December 04, 2019 12:25 PM
To:                                Charles Emma
Cc:                                Nancy Pineiro; Victoria Zayas
Subject:                           RE: Janette Hernandez Pagan


Thanks Chuck and happy holidays.

From: Charles Emma [mailto:charlesemmalaw@gmail.com]
Sent: Wednesday, December 04, 2019 12:10 PM
To: Hector Pineiro
Subject: Janette Hernandez Pagan

Dear Hector,
  Thank you for your inquiry as to the status of the settlement check. I have been advised by the Law Department that a
supplemental budget is to be voted on by December 17th. I anticipate that the money will then be allocated to pay for
the settlement.
Thank you and your clients for your patience.
Chuck Emma




                                                           1
